Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/03/22 has been entered.
 
 Response to Arguments
Applicant's arguments filed on 05/03/2022 with respect to claims 1,6-11 and 16-17 have been fully considered but are moot because they do not apply to the combination of references used in the rejection below. 

 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim (s) 1 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheah et al. (US 2008/0157350 A1 hereinafter Cheah ) in view of Wig et al. (US 2014/0106582 A1 hereinafter Wig).
Regarding claim 1, Cheah discloses an apparatus (Fig.1) comprising: a processor die (106); a processor substrate (108) having a region that extends beyond the processor die (see area outside of 106 of 108), wherein the processor die is mounted on the processor substrate (106 is mounted on 108); and an interposer (117 and 121;Fig.1) coupled to the processor substrate and a motherboard, wherein the processor substrate is mounted to the interposer by solder features and wherein the interposer comprises an extended region under the extended region of the processor substrate.
 Cheah is silent with respect to the extended region has at least one processor signal interface coupled to a top-side cable connector that is on a same plane as the processor die
Wig discloses, in Fig.2, an extended region (see part of 164 with 206 on top) has at least one processor signal interface (interface of 164 that connects 204 to 206; also see para 0017) coupled to a top-side cable connector (206) that is on a same plane as the processor die (204).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Wig to modify the processor substrate of Cheah in order to interconnect electronic substrate devices to transmit data across further distances within a computing device ( para 0011 of Wig).
Regarding claim 9, Cheah discloses wherein the processor substrate comprises a substrate of a ball grid array (see 111 in Fig.1).  
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Cheah in view of Wig, as applied to claim 1 respectively above, and further in view of Dang et al. (US 7474540) hereinafter Dang.
Regarding claims 6 Cheah doesn’t explicitly teach the interposer comprises a reflow grid array (RGA).
Dang discloses the interposer 12, fig. 1 is a reflow grid array (RGA) 41, 46 (col 1:25- 35). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the invention of Cheah the interposer comprises a reflow grid array (RGA), as taught by Dang in order to facilitate attachment of electronic components, as taught by Dang (col. 1:16-19).
Regarding claim 7, Cheah doesn't explicitly teach the RGA comprises heat traces to distribute heat uniformly in the RGA.
Dang discloses the interposer 12, fig. 1 the RGA 41, 46 (col 1:25-35).has heat traces 74 to distribute heat uniformly in the RGA.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the invention of Cheah and Dang the RGA comprises heat traces to distribute heat uniformly in the RGA, as taught by Dang in order to facilitate attachment of electronic components, as taught by Dang (col. 1:16-19).
Regarding claim 8, Cheah doesn't explicitly teach the RGA comprises heat traces to evenly distribute heat to allow ball grid array (BGA) balls to reflow and attach a BGA to the RGA.
Dang discloses the RGA fig. 1 has heat traces 74 to evenly distribute heat to allow ball grid array (BGA) balls to reflow and attach a BGA to the RGA 41, 46 (col 1:25- 35). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the invention of Cheah the RGA comprises heat traces to evenly distribute heat to allow ball grid array (BGA) balls to reflow and attach a BGA to the RGA, as taught by Dang in order to facilitate attachment of electronic components, as taught by Dang (col. 1:16-19).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Cheah in view of Wig, as applied to claim 1 respectively above, and further in view of Tanaka et al. (US 2013/0250562 A1 hereinafter Tanaka).
Regarding claim 10, a modified Cheah discloses a top side cable connector.
Cheah doesn’t explicitly teach wherein the top-side cable connector comprises screws to fasten the top-side cable connector to the processor substrate.
 Tanaka discloses, in Fig.1-2 a top-side connector (44 has two screws 49 to fasten the top- side connector 44 to plate 37) fasten to a substrate (40).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the fastening method of Tanaka to modify the cable connector of Cheah in order to provide a robust attachment of a connector to a substrate that prevents detachment from shock and vibration

 Claim (s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheah et al. (US 2008/0157350 A1 hereinafter Cheah ) in view of Wig et al. (US 2014/0106582 A1 hereinafter Wig) and further in view of Garibay et al. (US 2015/0192633 A1 hereinafter Garibay).


Regarding claim 11, Cheah discloses a  system (Fig.1) comprising:  ; a processor die (106) and a package (108) of the processor die, the package including: a processor substrate having a region that extends beyond the processor die (see 108 that extends beyond region of 106), wherein the processor die is mounted on the processor substrate (see 106 mounted on 108); and an interposer (see from top surface of 117 to bottom surface of 121) coupled to the processor substrate and a motherboard ( motherboard is coupled to 117 and 121 through 122), wherein the processor substrate is mounted to the interposer  by solder features (111), and wherein the interposer comprises an extended region under the extended region of the processor substrate (see part of 117 that extends beyond 108).  
 	Cheah fails to specifically disclose wherein the extended region has at least one processor signal interface coupled to a top-side cable connector that is on a same plane as the processor die and a memory; a processor die coupled to the memory.
Wig discloses, in Fig.2, an extended region (see part of 164 with 206 on top) has at least one processor signal interface (interface of 164 that connects 204 to 206; also see para 0017) coupled to a top-side cable connector (206) that is on a same plane as the processor die (204).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Wig to modify the processor substrate of Cheah in order to interconnect electronic substrate devices to transmit data across further distances within a computing device ( para 0011 of Wig).
	Garibay discloses a memory (top 110 Fig.1; para 0033); a processor die (bottom 110;Fig.1; para 0033) coupled to the memory (110).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the memory die device of Garibay to modify the processor die of Cheah to perform more complex circuit operations. 


Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Cheah in view of Wig and in view of Garibay, as applied to claim 16 respectively above, and further in view of Dang.
Regarding claims 16 Cheah doesn’t explicitly teach the interposer comprises a reflow grid array (RGA).
Dang discloses the interposer 12, fig. 1 is a reflow grid array (RGA) 41, 46 (col 1:25- 35). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the invention of Cheah the interposer comprises a reflow grid array (RGA), as taught by Dang in order to facilitate attachment of electronic components, as taught by Dang (col. 1:16-19).
 
Regarding claim 17 , Cheah doesn't explicitly teach RGA comprises heat traces to distribute heat uniformly in the RGA and heat traces to evenly distribute heat to allow ball grid array (BGA) balls to reflow and attach a BGA to the RGA.
Dang discloses the interposer 12, fig. 1 the RGA 41, 46 (col 1:25-35).has heat traces 74 to distribute heat uniformly in the RGA and the RGA fig. 1 has heat traces 74 to evenly distribute heat to allow ball grid array (BGA) balls to reflow and attach a BGA to the RGA 41, 46 (col 1:25- 35). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the invention of Cheah the RGA comprises heat traces to evenly distribute heat to allow ball grid array (BGA) balls to reflow and attach a BGA to the RGA, as taught by Dang in order to facilitate attachment of electronic components, as taught by Dang (col. 1:16-19).
 


 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETE LEE whose telephone number is (571) 270-5921. The examiner can normally be reached on Monday-Friday (2nd & 4th Friday Off). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Dole can be reached at (571) 272-2229 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/PETE T LEE/Primary Examiner, Art Unit 2848